Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 5, 2019                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  156724
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                  SC: 156724
                                                                     COA: 339876
                                                                     Oakland CC: 2016-258995-FC
  ERIK DAVON THOMPKINS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 3, 2017
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Oakland Circuit Court for further
  proceedings consistent with this order. On remand, appointed counsel may file, within
  six months of the date of this order, any necessary or appropriate postconviction motions
  in the trial court as to the defendant’s December 13, 2016 plea-based conviction. If a
  postconviction motion is filed in the trial court, counsel may file an application for leave
  to appeal to the Court of Appeals within six months of the order disposing of that motion.
  The defendant was effectively deprived, through no fault of his own, of the opportunity to
  have appointed appellate counsel file a timely motion to withdraw the plea. The Court of
  Appeals erred when it concluded that the defendant had failed to demonstrate that the
  issue should be decided initially by the trial court. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should
  now be reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 5, 2019
           s0225
                                                                                Clerk